      Case: 3:20-cv-00244-MJN Doc #: 14 Filed: 01/06/21 Page: 1 of 2 PAGEID #: 711




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

STEVEN KAUTZ,

         Plaintiff,                                    Case No. 3:20-cv-244

vs.

COMMISSIONER OF SOCIAL SECURITY,                       District Judge Michael J. Newman

      Defendant.
______________________________________________________________________________

                        NOTICE TO PRO SE PLAINTIFF
______________________________________________________________________________

         Understanding that Plaintiff is proceeding pro se in this case, the Court, in the interests of
justice, NOTIFIES Plaintiff of the following:

1.       You have the right to be represented by an attorney throughout the proceedings in this
         Court.

2.       If you are interested in obtaining counsel but are unsure of how to find an appropriate
         attorney, you may wish to contact the Dayton Bar Association’s Lawyer Referral Service
         at (937) 222-6102 or the Greater Dayton Volunteer Lawyers Project at (937) 461-3857.
         Information regarding the Greater Dayton Volunteer Lawyers Project can be accessed
         online at www.gdvlp.org.

3.       The Court does not have funding to appoint lawyers to represent parties in civil cases.
         However, should you desire the assistance of a lawyer, and should all other efforts to obtain
         a lawyer fail, the Court will entertain a motion for the appointment of counsel and will
         make its best efforts to find counsel to represent you pro bono.

4.       You also have the right to proceed without the assistance of an attorney if you so choose.

5.       Parties are not permitted to have ex-parte communications with the Court. This means that
         you cannot communicate with the Court about the merits of your case, orally or in writing,
         without the other party’s participation.

6.       You must tell the Court and the other party’s attorney, in writing, of changes to your
         address and/or telephone number.
     Case: 3:20-cv-00244-MJN Doc #: 14 Filed: 01/06/21 Page: 2 of 2 PAGEID #: 712




7.      Because pro se litigants do not have access to the Court’s electronic filing system, they are
        required to mail a copy of anything they file with the Court to the other party’s attorney
        and enclose a signed Certificate of Service. This requirement can be avoided if: (1) the pro
        se litigant personally brings the filing to the Clerk of Court’s office for filing; (2) the
        attorney(s) for the other party agree to receive service solely through the Court’s CM/ECF
        filing system; and (3) the Certificate of Service in the pro se litigant’s filing states that
        service will be made solely through the Court’s CM/ECF filing system and counsel for the
        opposing party has so consented.

     8. Pro se litigants are encouraged to read the Guide for Pro Se Civil Litigants, which can be
        accessed online at https://www.ohsd.uscourts.gov/pro-se-handbook.

IT IS SO ORDERED.



Date:    January 6, 2021                              /s/Michael J. Newman
                                                      Michael J. Newman
                                                      United States District Judge
